345 N.W.2d 19 (1984)
216 Neb. 684
STATE of Nebraska ex rel. Charles A. KANDT, Lincoln County Attorney, Appellee,
v.
NORTH PLATTE BAPTIST CHURCH OF NORTH PLATTE, Nebraska, a corporation, et al., Appellants.
No. 83-409.
Supreme Court of Nebraska.
March 2, 1984.
*20 David C. Gibbs, Jr., Charles E. Craze, and Richard W. Moore of Gibbs & Craze, Parma Heights, Ohio, and George E. Clough of Clough & Hays, P.C., North Platte, for appellants.
Paul L. Douglas, Atty. Gen., and Harold Mosher, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
This was an action brought by the county attorney of Lincoln County, Nebraska, to enjoin the defendants from operating the North Platte Christian School in North Platte, Nebraska, without complying with the school laws of the State of Nebraska. The defendants answered that their religious convictions prevented them from complying with the school laws and that the laws in question violated the free exercise clause of the first amendment to the Constitution of the United States and other provisions of that Constitution and the Constitution of Nebraska.
The trial court sustained the plaintiff's motion for a summary judgment and entered a permanent injunction against the operation of the school until there had been compliance with the school laws. The defendants have appealed.
The record discloses that there are no genuine issues of fact and that the issues of law are controlled by our decision in State ex rel. Douglas v. Faith Baptist Church, 207 Neb. 802, 301 N.W.2d 571 (1981), appeal dismissed 454 U.S. 803, 102 S. Ct. 75, 70 L. Ed. 2d 72. The summary judgment in favor of the plaintiff was properly entered.
The judgment is affirmed.
AFFIRMED.